FOLLETT, J. (dissenting).
I concur in that part of the prevailing opinion which sustains the recovery for $2,844.85, but dissent from that portion which denies the plaintiffs’ right to recover $7,371.83, the amount of the taxes collected, with interest, on account of the work done on the second section between 61st and 72d streets.
Section 91, c. 335, Laws 1873, provides:
“Whenever any work is necessary to be done to complete or perfect a particular job, or any supply is needful for any particular purpose, which work and job is to be undertaken or supply furnished for the corporation, and the several parts of the said work or supply shall together involve the expenditure of more than one thousand dollars, the same shall be by contract, under such regulations concerning it as shall be established by ordinance of the common council, excepting such works now in progress as are authorized by law or ordinance to be done otherwise than by contract. ”
The exception in italics relates to particular works in progress April 30,1873, when the statute took effect, which had then been authorized by law or ordinance to be done otherwise than by contract. Two conditions must have existed April 30, 1873, to bring the Boulevard sewer within the exception: (1) The work must have been in progress; and (2) it must have been “authorized by law or ordinance to be done otherwise than by contract.” Our attention has not been called to any law or ordinance authorizing this particular work to be done otherwise than by contract. On the contrary, the undisputed evidence is that there was no such ordinance, and so the work on this sewer is not within the exception. Laws 1870, c. 137, § 104; In re Robbins, 82 N. Y. 131. Notwithstanding the statute, and the fact that there was no law or ordinance authorizing the construction of this sewer otherwise than by contract, the commissioner of public works constructed the whole of it by day’s work. This sewer is about five miles long, divided into five sections, numbered from 1 to 5, every *786one having a separate outlet The property assessed was divided into five assessment areas corresponding with the five sewer sections, so that the expense, or a portion thereof, of constructing each section, was assessed on the property benefited by that particular section. Prior to April 30, 1873, no work had been done on any part of this sewer except that performed the day before on section 2; and it has been held that the work was not in progress on the other sections (Nos. 1, 3, 4, and 5), within the meaning of the statute, and that the local assessments for those sections of the improvement are void. The court of appeals, in the cases cited in the prevailing opinion, has construed the meaning of the term “works now in progress,” and, as we understand the cases, the term refers to works under construction, and so far advanced (April 30, 1873) that a change of system would involve complication and confusion. Certainly, the work done in a single day on this important improvement involving the expenditure of several hundred thousand dollars was not so far advanced as to involve complication or confusion by directing it to be done by contract. It is quite apparent, we think, that commencing work on this section April 29, 1873, was a mere subterfuge, resorted to for the purpose of defeating this remedial statute. This is shown by the evidence in the record, and by the history of the construction of this improvement, as given in the prevailing opinion and in the cases referred to. It is urged that the property owners assessed were benefited by the work, and therefore a liberal construction should be indulged in to support the assessment. I think this is not the legal reason. Assessments are sometimes set aside because they are unequal or inequitable, but tax levies are never sustained because they are equitable; they must be legal. By sustaining this assessment we countenance the action of the department of public works in attempting to avoid the operation of this highly remedial statute, which, like all other such statutes, should be construed so as to thwart the mischief which the statute was intended to prevent; and this court ought not to point out a way by which this and other like statutes may be subverted. It is urged that the whole city should not bear the expense of this improvement which so largely benefited the owners of property on the Boulevard. A single individual is not usually responsible for the.improper action of a department of a municipality, but it is often just and legal to hold the entire body of the citizens responsible for such action. The judgment should be modified by increasing the amount of the recovery by $7,371.83, and, as modified, affirmed, with costs in favor of the plaintiffs and against the defendant.